 

Exhibit 10.4

 

Form of Director Appointment Letter

 

[                           ]

 

[                    ], 2019

 

RE: Armata Pharmaceuticals, Inc., a Washington Corporation (the “Company”)

 

Dear [                           ],

 

I am writing to you on behalf of the board of directors of the Company to
confirm arrangements with regard to the terms of appointment to office as a
director of the Company from the date of this letter (this “Letter”).

 

1.Definitions

 

For the purposes of this Letter, the following words or expressions shall have
the following meanings respectively:

 

“Board” means the board of directors of the Company, including any committee of
the Board duly constituted by it;     “Businesses”

means:

 

(a)          the business of the research, development, design, production,
manufacturing, marketing, sale, distribution and other commercial activities of
any Group Company in relation to the Group’s proprietary and/or licensed
technology concerning the development of bacteriophage therapeutics; and

 

(b)          any other business that any Group Company shall at the relevant
date:

 

(i)           be engaged in and with which you shall have been concerned or
involved to any material extent at any time during Your Appointment; or

 

(ii)          have determined to carry on with a view to developing any other
biotechnical technology for commercial exploitation in the future and in
relation to which determination you shall at the Termination Date possess any
material Confidential Business Information;

    “Confidential Business” means all and any Corporate Information, Marketing
Information, and Technical Information.     “Information” Technical Information
and other information (whether or not recorded in documentary form or on
computer disk or tape) which the Company or any Group Company treats as
confidential or in respect of which it owes an obligation of confidentiality to
any third party, which is not in the public domain:

 

 

 

  

 

(a)          which you shall have acquired or shall hereafter acquire at any
time during Your Appointment but which does not form part of your own stock in
trade; and

 

(b)          which is not readily ascertainable to persons not connected with
the Company or any Group Company;

    “Corporate Information” means all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
business methods, corporate plans, management systems, finances, maturing new
business opportunities or research and development projects of the Company or
any Group Company;     “Group” means the Company and its affiliates, including
any company that controls, is controlled by, or is under common control with the
Company, as defined in Rule 3b-18 of the Securities Exchange Act of 1934, as
amended from time to time;     “Group Company” means a member of the Group and
“Group Companies” shall be interpreted accordingly;     “Law” means the laws of
the State of Washington;     “Marketing Information” means all and any
information (whether or not recorded in documentary form or on computer disk or
tape) relating to the marketing or sales of any past, present or future product
or service of the Company or any Group Company including, without limitation,
sales targets and statistics, market share and pricing statistics, marketing
surveys and plans, market research reports, sales techniques, price lists,
discount structures, advertising and promotional material, the names, addresses,
telephone numbers, contact names and identities of customers and potential
customers of and suppliers and potential suppliers to the Company or any Group
Company, the nature of their business operations, their requirements for any
product or service sold to or purchased by the Company or any Group Company and
all confidential aspects of their business relationship with the Company or any
Group Company;     “Material Interest”

means:

 

(a)          the holding of any position as director, officer, employee,
consultant, partner, principal or agent;

 

(b)          the direct or indirect control or ownership (whether jointly or
alone) of any shares (or any voting rights attached to them) or debentures save
for the ownership for investment purposes only of not more than five percent
(5%) of the issued shares of any company whose shares are listed on any national
securities exchange (as defined in Section 3(a)(1) of the Securities Exchange
Act of 1934, as amended from time to time), or any similar exchange in
jurisdictions outside the United States; or

 

(c)          the direct or indirect provision of any finance; other than on
behalf of any Group Company for the legitimate purposes of that Group Company;

 

 2 

 

  

“Options” means stock options to acquire shares of the Company’s common stock;  
  “Technical Information” means all and any trade secrets, secret formulae,
processes, inventions, designs, know-how discoveries, technical specifications
and other technical information (whether or not recorded in documentary form or
on computer disk or tape) relating to the creation, production or supply of any
past, present or future product or service of the Company or any Group Company;
    “Termination Date” means the date of the termination of Your Appointment;
and     “Your Appointment” means your appointment to and holding of office as a
director of the Company as confirmed by this letter.

 

2.Duties

 

2.1As a director of the Company, you will be expected to exercise the general
fiduciary duties and duties of care and loyalty as provided under applicable Law
and provide such advice and services as the Board may reasonably require.

 

2.2The Board as a whole is collectively responsible for the success of the
Company. The Board’s role is to:

 

2.2.1provide entrepreneurial leadership of the Company within a framework of
prudent and effective controls, which enable risk to be assessed and managed;

 

2.2.2set the Group’s strategic aims, ensure that the necessary financial and
human resources are in place for the Company to meet its objectives and review
management performance; and

 

2.2.3set the Company’s values and standards and ensure that its obligations to
its shareholders and others are understood and met.

 

2.3In your role as a non-executive director, you shall be required to:

 

2.3.1constructively challenge and contribute to the development of the Group’s
strategy;

 

2.3.2scrutinize the performance of management in meeting agreed goals and
objectives and monitor the reporting of performance;

 

2.3.3satisfy yourself that financial information is accurate and that financial
controls and systems of risk management are appropriate, robust and defensible;

 

2.3.4endeavor to attend all meetings of the Board and the annual and all other
meetings of the shareholders of the Company;

  

2.3.5at all times comply with the certificate of incorporation and bylaws of the
Company, each as the same may be amended or restated from time to time;

 

 3 

 

  

2.3.6abide by your fiduciary duties as a director of the Company;

 

2.3.7diligently perform your duties;

 

2.3.8immediately report your own wrongdoing or the wrongdoing or proposed
wrongdoing of any other employee or director of the Company of which you become
aware to the Chairman of the Company; and

 

2.3.9comply with the terms of the Armata Pharmaceuticals, Inc. Code of Business
Conduct and Ethics adopted by the Board (a copy of which is enclosed herewith)
and any other code of practice, policies and guidelines issued by the Company
from time to time relating to dealing in the Company’s securities.

 

2.4In addition, your duties require that you shall:

 

2.4.1promote the highest standards of integrity, probity and corporate
governance throughout the Company, particularly at the Board level;

 

2.4.2use your best endeavors to ensure that the Board receives accurate, timely
and clear information;

 

2.4.3use your best endeavors to ensure effective communication with
shareholders;

 

2.4.4use your best endeavors to facilitate the effective contribution of
non-executive directors and to ensure constructive relations are maintained
between the executive and non-executive directors;

 

2.4.5ensure that the performance of the Chief Executive Officer (and of any
other executive director(s) from time to time) is evaluated at least once a
year; and

 

2.4.6at the request of the Company, serve on committees of the Board as shall be
agreed between you and the Chairman of the Board.

 

3.Time Commitment

 

You shall work such hours per week over the term of Your Appointment as are
necessary for the proper performance of your duties as a non-executive director
of the Company. You will be required to attend Board meetings, the annual
shareholders’ meeting, Board dinners, meetings with non-executive directors and
training meetings. Some of these meetings may involve travel. You confirm that
you are able to allocate sufficient time to the Company to discharge your
responsibilities effectively and should obtain the agreement of the Chairman of
the Board prior to accepting any additional commitments that might affect the
time you are able to devote to your role as a director of the company.

 

 4 

 

  

4.Fees1

 

You will be entitled to certain cash fees in connection with your services as
set forth below:

 

i.   Annual retainer fee   $40,000 in cash ii.   Annual retainer fee for
director acting as Chairman of the Board   $60,000 in cash iii.   Annual
retainer fee for director acting as Chairman of the Compensation Committee  
$10,000 in cash iv.   Annual retainer fee for director acting as Chairman of the
Nominating and Corporate Governance Committee   $5,000 in cash v.   Annual
retainer fee for director acting as Chairman of the Audit Committee   $15,000 in
cash vi.   Annual retainer fee for director serving as a member of the
Compensation Committee   $5,000 in cash vii.   Annual retainer fee for director
serving as a member of the Nominating and Corporate Governance Committee  
$3,000 in cash viii.   Annual retainer fee for director serving as a member of
the Audit Committee   $6,000 in cash

 

The annual retainer fees are paid on a fiscal year basis and shall be prorated
for any partial year of Board service. The fees and the terms prescribing the
frequency of payment are subject to change upon the determination of the
Compensation Committee of the Board. On termination of your Appointment you will
(if applicable) be paid your director’s fee on a pro-rata basis, to the extent
unpaid up to the Termination Date.

 

From time to time, you may be granted stock options under one of the Company’s
stock option or stock award plans then in effect. If such options are granted
they will be subject to the terms and conditions set forth in such plans.

 

You will be entitled to participate in any equity compensation program
established for non-executive directors beginning in [20__]. You acknowledge
that the Company may determine to change any equity compensation program and
this Letter shall in no way be deemed to be a guarantee of future equity
compensation programs. [You will also be subject to the director’s stock
ownership guideline, which requires each director to own Company stock equal to
no less than [      ], and you will be given up to [      ] years from the
effective date of Your Appointment to reach this threshold; stock options do not
count towards this guideline.]

 

5.Term of Office

 

Your Appointment will commence on May 9, 2019 and shall continue unless or until
your successor is elected and qualified or until your earlier resignation or
removal, subject to the limitations set forth on page 152 of the Definitive
Information Statement filed by the Company on Schedule 14A.2 You agree that you
will give not less than sixty (60) days’ (or such lesser period if agreed by the
Board) prior notice in writing to the Company in the event you wish to resign
prior to the expiration of your term or in the event you do not wish to stand
for re-election at the Company’s annual meeting of shareholders.

 



 



1 Note to Company: How will the number of shares be determined and what will be
the conversion price be for the Options? 

2 See:
https://www.sec.gov/Archives/edgar/data/921114/000114420419018110/tv517046-defm14a.htm

 

 5 

 

  

For the avoidance of doubt, by your counter-signature hereto, you acknowledge
that your continuation in office is subject to applicable Law and the
certificate of incorporation and bylaws of the Company, each as the same may be
amended or restated from time to time. Any term renewal is subject to the review
of the Board and re-election at the Company’s annual meeting of shareholders.
Notwithstanding any expectations, there is no right to re-nomination by the
Board.

 

On termination of Your Appointment for whatever reason you will promptly return
to the Company all documents, records, keys, correspondence or other items in
your possession or under your control which relate in any way to the business or
affairs of, or are the property of, the Company or any Group, including
electronic records, Company and all copies thereof, regardless of the medium
upon or in which such copies are stored or held. In addition, you will cease to
use the Company’s facilities and cease to hold yourself out as being a director
of the Company.

 

6.Expenses

 

The Company shall reimburse you in respect of all reasonable traveling, hotel,
entertainment and other out of pocket expenses properly and necessarily incurred
by you in or about the performance of your duties under this Agreement, subject
to the production (if requested) of any receipts, vouchers and other supporting
documentation that the Company shall reasonably require.

 

7.Confidentiality

 

7.1Both during your service on the Board and after the Termination Date, you
agree and will undertake to maintain any and all Confidential Information in
strict confidence at all times and you shall not, directly or indirectly,
publish, reveal or otherwise disclose or make available any such Confidential
Information to any person or entity and will not use Confidential Information
for any purpose. Notwithstanding the foregoing, these obligations shall not
apply to any Confidential Information that:

 

7.1.1is necessary for the proper and effective performance of your duties as a
director of the Company and then only with the prior written consent of the
Company; and to a person who shall be subject to equivalent, express, written
confidentiality obligations to the Company or a Group Company;

 

7.1.2to the extent that such information is or (without default on your part)
becomes generally available to the public;

 

7.1.3to the extent that you shall be required to disclose the same by any
applicable law or legally binding order of any court, government,
semi-governmental authority, administrative or judicial body, or a legally
binding requirement of a stock exchange or regulator; or

 

7.1.4to the extent the Company approved such release in a prior written consent.

 

7.2If you are required to make a disclosure as contemplated in clause 7.1.3:

 

7.2.1you must disclose only the minimum Confidential Business Information
required to comply with the applicable law, order or requirement; and

 

7.2.2before making such disclosure, you must:

 

 6 

 

  

(a)give the Company reasonable written notice of:

 

(i)the full circumstances of the requirement for disclosure arising; and

 

(ii)the Confidential Business Information which you propose to disclose; and

 

(b)consult with the Company as to the form of the disclosure.

 

7.3By your counter-signature hereto, you acknowledge that:

 

7.3.1the Company and each Group Company possess a valuable body of Confidential
Business Information;

 

7.3.2the Company has given and will continue to give you access to Confidential
Business Information in order that you may carry out your duties hereunder;

 

7.3.3your duties include, without limitation, a duty of care and a duty of
loyalty as provided under applicable Law;

 

7.3.4the disclosure of any Confidential Business Information other than as
permitted in Clause 7.3 could place the Company and any impacted Group Company
at a serious competitive disadvantage and could cause immeasurable (financial
and other) damage to the Businesses; and

 

7.3.5the obligations of confidentiality assumed under the provisions of this
clause 7 are reasonable and necessary for the protection of the Group, the
Businesses and the Confidential Business Information.

 

8.Other Interests and Restrictions

 

8.1It is accepted and acknowledged that you have business interests other than
those of the Company and that you have declared any potential conflicts that are
apparent at present. If you become aware of any potential conflicts of interest
after the date hereof, these should be disclosed to the Chairman of the Company
and company secretary as soon as you become aware thereof.

 

8.2By your counter-signature hereto, you agree and undertake that, during the
term of Your Appointment, you shall not, without the Company’s written
permission, assume or hold any Material Interest in any person, firm or company
which:

 

8.2.1impairs or might reasonably be thought by the Board to impair your ability
to act at all times in the best interests of the Company; or

 

8.2.2requires or might reasonably be thought by the Board to require you to
disclose any Confidential Business Information in order to properly discharge
your duties to or to further your interest in such person, firm or company.

 

 7 

 

  

8.3By your counter-signature hereto, you agree and undertake that you will not,
without the Company’s written permission, during the term of Your Appointment
and for the period of 12 months after the Termination Date, in any part of the
world, whether directly or indirectly:

 

8.3.1assume or hold a Material Interest in a business that directly competes
with the Company’s business at such time;

 

8.3.2solicit, or by any other means induce or seek to induce, any person, firm
or company with whom or which any Group Company transacts business (whether as
customer, supplier, contractor, licensor, adviser or otherwise in relation to
the Business) to cease dealing with such Group Company or to restrict or vary
the terms upon which it deals with such Group Company; and

 

8.3.3solicit or entice away or employ or engage or seek to entice away from any
Group Company any person who is and was at the Termination Date or at any time
during the six (6) months prior to the Termination Date a director, scientific
adviser, regulatory adviser, bioscience engineer or other scientific, program,
product development, marketing, sales, licensing, research and development
and/or other senior manager, key salesperson or secretary (if any) assigned to
you.

 

8.4By your counter-signature hereto, you agree and undertake that you will not
at any time after the Termination Date, represent or hold yourself out or permit
yourself to be represented or held out by any person, firm or company as being
in any way then currently connected with or interested in the Company or any
Group Company other than (if such be the case) as the holder of shares, options
and/or warrants in the Company.

 

8.5By your counter-signature hereto, you agree and confirm that neither this
letter, nor your or our actions, past, present or future constitute a contract
of employment and no employer-employee relationship exists or will exist between
the Company or any member of the Group and you and to indemnify and hold
harmless the Company, its directors, officers, employees and assignees harmless
from and against any and all demands and/or claims addressed against the Company
by you or on your behalf, or any third party, in connection with any alleged
employment relationship between the Company and you, or in connection with any
liability, obligation, debt or responsibility deriving from such relationship,
including by virtue of any agreement, arrangement, statute, extension order,
custom or the like.

 

8.6Each of the provisions of clauses 8.2, 8.3 and 8.4 and (where applicable) the
sub-clauses thereof is independent and severable from the remaining provisions
and enforceable accordingly. If any provision of the said clauses/sub-clauses
shall be unenforceable for any reason but would be enforceable if part of the
wording thereof were deleted, it shall apply with such deletions as may be
necessary to make it enforceable.

 

8.7You have given the undertakings contained in this clause 8 to the Company
itself and to the Company as trustee for the benefit of each Group Company and
will, at the request and cost of the Company, promptly enter into direct
undertakings with any Group Company which correspond to the undertakings in this
clause 8.

 

8.8The Company agrees that each Material Interest that you assume or hold as of
the date hereof is hereby permitted.

 

 8 

 

  

9.Indemnification and Insurance

 

As with all of our directors and executive officers, you and the Company will
also enter into, and be afforded indemnity protections pursuant to, the
Company’s standard Indemnification Agreement, which we have enclosed with this
Letter. The Board has obtained Director’s and Officer’s (D&O) insurance in an
amount appropriate for the Company's business on an annual basis (or more
frequently as circumstances warrant).

 

10.Independent Legal Advice

 

Occasions may arise when you consider that you will need professional advice in
connection with the performance of your duties as a director of the Company and
you will be able to consult the Company’s advisors for this purpose. Exceptional
circumstances may occur when it may be appropriate for you to seek such advice
from independent advisors, at the Company’s expense. In such an event, you
should, where reasonably practical and not (in your reasonable judgment)
prejudicial to the interests of the Company, consult with the Board or, if you
consider appropriate, the non-executive directors, prior to such advice being
sought or expense being incurred.

 

11.Governing Law and Jurisdiction

 

This Letter shall be governed by and shall be interpreted in accordance with the
laws of the State of Washington, without giving effect to its choice of law
legislation. The parties irrevocably submit to the jurisdiction of the state and
federal courts of Washington State in relation to all matters arising out of or
in connect with this Letter.

 

On a more personal note, I want to tell you how pleased I am that you are
joining the Armata Pharmaceuticals, Inc. Board of Directors. I know that I speak
for the other directors in saying that we look forward to your leadership and
contributions as a director. I would greatly appreciate if you would confirm
your acceptance of the terms of your appointment by signing and returning this
Letter.

 

 9 

 

 

With kind regards,

 

    [                ], [                ]  

 

Duly authorized for and on behalf of the Board

 

I hereby acknowledge the above terms and agree and undertake in the above terms.

 

      Name:           Date

 

[Signature Page to Director Agreement Letter]

 

 

 

 